DETAILED ACTION
	This final office action is in response to amendments filed on 8/30/21.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, US Patent Application Publication no. 2010/0152912, in view of Moss, US Patent Application Publication no. 2011/01127801.
Regarding claim 15, Huang discloses a computer executable program product comprising a computer-readable non-transitory recording medium having recorded thereon a program, wherein the program when executed by at least one processor, configures the at least one processor to: 
determine whether the external device operates in an idle state and 

control the external device based on the obtained amount of power [recognizing that an appliance is in an idle mode based on the measured idle power consumption and generating a signal to shut off power to the appliance, via a relay, if it is determined to be in an idle mode for a predetermined amount of time, paragraphs 0045 and 0057].
Huang discloses that when measuring an idle power consumption of the appliance, the appliance is determined to be in an idle mode based on a user key press indicating that the appliance is in an idle state. Huang does not disclose using a noise sensor to detect that the appliance is in an idle mode. Like Huang, Moss discloses a system for measuring idle power consumption of an appliance. Moss further discloses that a noise sensor may be used to detect the operating mode of an appliance [paragraphs 0024 and 0025]. Since it was known in the art before the effective filing date of the claimed invention to use a noise sensor to detect an appliance operating mode, it would have been obvious to one of ordinary skill in the art to use a noise sensor to determine the appliance idle mode in Huang in order to eliminate the need for a user to manually press a key to indicate that the appliance is in an idle mode.

Allowable Subject Matter
Claims 1-14 are allowed.

Response to Arguments
Applicant appears to argue that claim 15 is in condition for allowance because it recites similar subject matter to amended claims 1 and 8.  However, claim 15 was not amended and consequently does not recite similar subject matter to amended claims 1 and 8.  Accordingly, Applicant has failed to provide arguments traversing the 35 USC 103 rejection of claim 15.  Therefore, the 35 USC 103 rejection of claim 15 is respectfully maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        December 2, 2021


    
        
            
        
            
    

    
        1 Huang and Moss were previously cited.